DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga (US 5,217,457) in view of Kaufman (US 5,342,349), Hendrick (US 2014/0276682) and Boulais (US 2006/0106281).
Regarding claim 1, Delahuerga discloses a gas-enhanced electrosurgical system (figures 20 and 25). The system includes a first gas control module (the elements associated with selector A and sensor A) a second gas control module (the elements associated with selector B and sensor B), a high frequency power module (col. 3 lines 52-53) and a controller for controlling the first and second gas control modules (microprocessor, fig. 25). Delahuerga does not specifically show a housing, that each 
Regarding the housing and frames, various enclosures/consoles/boxes are well-known in the art and Applicant has not disclosed that putting the elements in a single enclosure or securing the elements by using frames produces an unexpected result. Housings, frames and other simple structural elements are well within the level of ordinary skill for a person capable of inventing gas-enhanced electrosurgical generators. However, in the interest of compact prosecution, Kaufman can be considered a generic medical device which shows a housing (140, fig. 1) with internal elements secured by frames (180, 200, column 3 lines 52-61). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the components of the system of Delahuerga together in a housing with any number of frames as taught by Kaufman to produce the predictable result of a functional collection of components.
Regarding the components of the control modules, Delahuerga specifically teaches that sensors, processors, alarms, selectors and “etc.” that form the control system are “standard items in the art” (col. 10 lines 25-35, note that figure 25 mentions pressure sensors and claim 3 mentions control valves). Applicant has not disclosed that the use of flow sensors, pressure sensors and solenoid values produce an unexpected result. While these elements are all extremely common in any technology area that solves the problem of how to control fluid flow (and thus are analogous art), Hendrick is cited as a medical device which teaches that a processor controls a solenoid valve on the basis of various feedback signals, including from flow and pressure sensors ([0109]). See 
 Regarding the controller, using a single controller to control various aspects of a surgical system is very common in the art and Applicant has not disclosed that using a single controller produces an unexpected result. Boulais, for example, discloses a system with various functions, including a generator (132, fig. 1) and a gas source (124), and teaches that a central processor (130, fig. 1) is used to control them and all other elements (note arrows). Boulais also discloses the treatment device can be a plasma device ([0044]). Therefore, at the time the application was filed, it would have been obvious to provide the system of Delahuerga-Kaufman-Hendrick with a central processor for controlling all the components of the system as taught by Boulais to produce the predictable result of allowing a user to control the system in a desired manner. See MPEP 2141(III) for the obviousness of combining known structures according to known methods to yield predictable results. 
Regarding the connector, if a system has a housing with a gas control module and a device in communication with the gas control module, it is difficult to envision a scenario in which there is no connector between them. If it is the separable nature of some connectors that is at issue, MPEP 2144.04(V)(C) discusses the obviousness of making elements separable, where making parts of medical systems separable is very common. Delahuerga includes several connectors, including a gas connector (25, fig. 20) 
Regarding claim 3, the system of Delahuerga-Kaufman-Hendrick-Boulais as discussed above does not disclose a second connector having a fluid connector connected to the second gas control module and an electrical connector connected to the power module. Regarding the second connector, Delahuerga discloses that there is a single output connected to the two gas modules (“gas flow controller” fig. 25). However, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)) and Applicant has not disclose that distinct output ports produces an unexpected result. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Delahuerga-Boulais with any number of output ports that could each be supplied with either gas to produce the predictable result of allowing any gas to be supplied to any attached device. This modification does not address the 
Regarding claim 13, the system of Delahuerga-Kaufman-Hendrick-Boulais as discussed above has all the limitations expect the HF power supply configured to supply high frequency energy to argon plasma coagulation attachment and supply low frequency electrosurgical energy to cold atmospheric plasma attachment. However, the claim does not positively recite any attachments and neither the claim nor the specification defines what exactly “high frequency” and “low frequency” are. Further, making an element adjustable is an obvious modification (MPEP 2144.04(V)(D)) and Applicant has not disclosed that a generator being able to generate different frequencies produces an unexpected result. Further, electrosurgical generators being able to generate different frequencies is very common in the art. Therefore, at the time the application was filed, it would have been obvious to provide the system of Delahuerga-Boulais with an adjustable RF generator to produce the predictable result of allowing an 
Regarding claim 14, the system of Delahuerga-Kaufman-Hendrick-Boulais as discussed above does not specifically disclose that the first gas control module comprises a plurality of flow sensors and pressure sensors. However, as discussed above, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)). Further, Delahuerga teaches an open-ended use of various commonly known control elements such as sensors (col. 10 lines 25-35) and Hendrick also uses the phrase “flow sensor(s)… and/or pressure sensor(s)” ([0109]) which suggests the number of these elements is a matter for a person of ordinary skill in the art to choose. Applicant has not disclosed that using more than one sensor produces an unexpected result. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Delahuerga-Kaufman-Hendrick-Boulais, including any or both modules, with any number of sensors to produce the predictable result of providing a user or controller with information relevant to the safe and effective treatment of tissue. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga, Kaufman, Hendrick and Boulais, further in view of Uchikubo (US 2005/0234326)
Regarding claims 4-7, the device of Delahuerga is a plasma coagulation device, where the first and second gases as defined above are either of argon and helium (col. 10 lines 45-49). Carbon dioxide is not disclosed, nor is the use of a third gas control module .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Delahuerga, Kaufman, Hendrick, Boulais and Uchikubo, further in view of Panescu (US 2015/0105765).
Regarding claims 11 and 12, the system of Delahuerga-Kaufman-Hendrick-Boulais Uchikubo does not disclose a touch-screen display and a graphical user interface. However, those elements are extremely common in the art and Applicant has not disclosed that their use produces an unexpected result. Panescu discloses a system with several integrated components in a housing (fig. 7, discussion starts at [0059]). Aside from being relevant to the position taken in the rejection of claim 1 that integrating components into a housing is well-known in the art, the housing of Panescu specifically discloses a graphical user interface and touchscreen ([0062]). Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Delahuerga-Kaufman-Hendrick-Boulais-Uchikubo with a graphical user interface and touchscreen as taught by Panescu to produce the predictable result of allowing a user to interact with the system in a desired manner.

Allowable Subject Matter
Claim 8 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding the use of pressure and flow sensors in conjunction with solenoid valves, see paragraph [0108] of US 2006/0095032 to Jackson, paragraphs [0027] and [0044] of US 2005/0081541 to Copping and paragraphs [0062] and [0073] of US 2009/0088735 to Abboud.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794